Citation Nr: 1329043	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  11-06 867	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as secondary to service-connected fibromyalgia.

2.  Entitlement to a rating higher than 40 percent for the fibromyalgia with major depressive disorder and pain disorder, including considering whether separate ratings are warranted for this disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to April 2005.

She appealed to the Board of Veterans' Appeals (BVA/Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, in support of her claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

In the hearing testimony, the Veteran and her representative clarified they are requesting separate ratings for the major depressive disorder and pain disorder, which are currently evaluated as part and parcel of the fibromyalgia.  So these conditions already have been determined to be service-connected disabilities, meaning, unlike the CFS she also is alleging, she does not have to show her entitlement to secondary service connection for them.  38 C.F.R. § 3.310(a) and (b).  They argued, however, that the current collective rating only compensates her for the muscle impairment resulting from her fibromyalgia, not also for her associated mental impairment due to her major depressive disorder and joint pain attributable to her pain disorder.  So they contend additional compensation is warranted for her disability when considering all of these components of it.  The Board therefore has recharacterized this claim to include this additional consideration.

Also during the hearing, the Veteran testified that she has had to miss a lot of time from work because of the effects of her medications and on account of the extent of her pain, etc.  She added that, even when she does not take an entire day off from work, she often has to leave early and that this happens at least a day every week, which reportedly is jeopardizing her continued employment.  Moreover, when specifically asked, she indicated she is indeed because of this claiming derivative entitlement to a TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability)); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Here, though, the underlying increased-rating claim and service-connection claim also require further development before being decided on appeal, so the Board is remanding these other claims as well.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the Veteran's claims so she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims for these benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

In the December 2008 rating decision at issue in this appeal, the RO denied the claim of entitlement to service connection for CFS on the premise that the Veteran did not have this alleged disability according to 38 C.F.R. § 4.88a.  In concluding this, the RO pointed out that no diagnosis of CFS was rendered during the Veteran's service or even since, and therefore that she had failed to establish she has present disability from this condition.  A prerequisite to the granting of service connection is the presence of a current disability.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a Veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

But further review of the evidence in the claims file reveals the Veteran might well meet the criteria for a diagnosis of CFS.  A February 2006 VA progress note indicates her presentation meets the criteria for both fibromyalgia and CFS.  Thus, contrary to the RO's conclusion, CFS might well be present, and it is only necessary to show she has had this alleged condition at some point since the filing of her claim, even if no longer or by the time this claim is finally decided.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The February 2006 VA progress note is rather cursory, however, so a more comprehensive examination and rationale are needed discussing whether the Veteran actually suffers from CFS and, if so, whether it is directly related to symptoms she experienced during her military service or alternatively, as is being specifically alleged, is secondary to her fibromyalgia that already has been determined to be a service-connected disability.

It additionally needs to be determined whether the Veteran's fibromyalgia, major depressive disorder, and pain disorder should be rated separately rather than collectively.  The current collective rating is under Diagnostic Code 9434-5025.  In the assignment of Diagnostic Code (DC) numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

The existing 40 percent rating is the highest possible schedular rating under DC 5025, which pertains to fibromyalgia (fibrositis, primary fibromyalgia syndrome) and contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.

So there is at least mention in this code of additionally considering associated fatigue (hence, perhaps the CFS also being claimed), as well as depression and widespread pain so as to seemingly encompass the major depressive disorder and pain disorder that is part and parcel of the fibromyalgia.  DC 9434, however, which concerns major depressive disorder, allows for ratings higher than 40 percent.  And the Veteran testified during her hearing that, because of her chronic depression, she has a hard time getting up and out of bed in the morning, and that even once at work she cannot function.  She said she either does not or cannot see clients because of her anxiety, etc., and does not socialize, which together impede her work as a service officer for the state of New Mexico.  This also, as mentioned, is why she is additionally alleging derivative entitlement to a TDIU.

Records show she had VA compensation examinations concerning her disabilities in August 2008 and May 2010, so even that more recent one was more than 3 years ago.  She therefore needs to be reexamined to reassess the extent and severity of her disabilities, including to assist in determining their impact on her continued employment.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

To also ensure the record is complete, the RO/AMC must obtain and associate with the claims file all additional VA clinical records dated from May 5, 2009 to the present.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether the records are physically on file).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from May 5, 2009 to the present.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  Thus, make as many attempts to obtain these records (assuming they exist) as are necessary according to this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records after the required attempts.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical opinion concerning whether the Veteran meets the criteria of 38 C.F.R. § 4.88a for a diagnosis of CFS.  If this diagnosis is found warranted, the examiner must indicate whether it is the type of chronic disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that would warrant presumptive service connection.  Consideration also is required as to whether the CFS is otherwise directly related to symptoms shown in service and regarding the alternative likelihood (very likely, as likely as not, or unlikely) it is secondary to the fibromyalgia that already has been determined to be a service-connected disability, so meaning proximately due to, the result of, or chronically aggravated by this service-connected disability.


The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most essential the VA compensation examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting findings and conclusions.

3.  A VA compensation examination and opinion also are needed reassessing the severity of the Veteran's fibromyalgia, major depressive disorder, and pain disorder - including especially to assist in determining whether her existing rating contemplates the extent of her entire disability.

Medical comment is needed, as well, concerning the impact her service-connected disability has on her ability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  In making this determination, consideration may be given only to her service-connected disability, not also to her age and impairment from disabilities that are not service connected.  Also consider her level of education, prior work experience and training.


4.  Then readjudicate these service-connection and increased-rating claims, but also adjudicate the derivative TDIU claim.  If the benefits sought on appeal are not granted to her satisfaction, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


